The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to because some of the text in Figure 2 is illegible.  The file copy of the Replacement Sheet of February 9, 2022, is as unclear as the original copy of Figure 2.   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The specification is objected to because of the following informalities:  On page 18, line 4, “as” should apparently be replaced by --and--.  Page 4, line 6, of the Amendments to the Specification dated February 9, 2022, refers to the wrong location in the originally filed specification.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoon et al., KR 10-2016-0006279 A, which discloses a plurality of EMG sensors 30 (abstract; Figures 1 and 3; machine translation paragraph 0023), control devices that process EMG sensor signals (paragraphs 0011, 0019, 0029, 0036, 0044-0045), actuators activated and deactivated by control signals from the control devices (paragraphs 0032, 0044, 0066-0067), movably mounted prosthetic components displaceable by the actuators (Figure 1; paragraphs 0004, 0032, 0044), and a standard program stored in at least one of modules 110, 120, 130 and capable of assigning an actuator action to each sensor independent of signal intensity [paragraphs 0008 (gripping mechanism controlled according to a control signal based on an EMG sensor signal), 0011-0012, 0014-0015 (gain of an EMG sensor may be increased or decreased; diagnoses each component), 0020, 0024-0026, 0042 (respective analog-to-digital converter for each EMG sensor), 0056, 0058, 0063].
Regarding claim 2, the standard program operating all functions of the prosthetic components is evident from paragraphs 0015 (checking the control unit and the gripping mechanism), 0044-0045 (normal configuration; preset EMG control algorithm; continuously monitoring state of the finger), 0064, 0066 (gripping, straightening, etc.).  Regarding claim 3, battery 20 is shown in Figure 1 (paragraphs 0036, 0052).  Regarding claim 4, the EMG sensors are touch-sensitive in that movement, including touching and rubbing, is directly or indirectly sensed (paragraph 0053).  Regarding claim 5, the standard program is different from an application program that controls the prosthesis under normal circumstances (i.e., when not under diagnosis; paragraphs 0019, 0044).  Regarding claims 8-9, the display unit 130 includes a software application to visually check and display sensor signals (Figure 1; paragraphs 0008, 0020, 0028-0029, 0038+, 0046, 0053+, 0064), for instance.
Claim 6-7 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al., KR 10-2016-0006279 A.  Regarding claims 6-7, EMG sensors being respectively assigned to extension and flexion actuators would have been directly obvious from paragraph 0023 (two EMG sensors 30 being affixed at “the extensor digitorum and flexor carpi ulnaris”) in order to provide a control system that is natural and intuitive to the amputee.  Regarding claims 10-11 and 15, recording and displaying execution and non-execution of actuator actions and presence and absence of sensor signals would have been immediately obvious, if not inherent, from paragraphs 0007-0008 (indicating the cause), 0015, 0023-0024, 0044 (“continuously monitors the state of the finger”), 0056 (sensor replacement, if necessary), 0058, and 0066+.  Regarding claim 12, a maximal displacement would have been obvious from the typical functioning of a hand in grasping and releasing an object, with complete extension or flexion confirming that the actuator and fingers are sufficiently operative in performing a variety of tasks.  Regarding claim 13, a check of all sensors would have been obvious from paragraphs 0015 (diagnosing “the abnormality of each component”, including EMG sensors; emphasis added), 0023, 0056, and 0058.  Regarding claim 19, combinations of sensor signals to effect differing movements would have been obvious from paragraph 0023 (“three or more EMG sensors”) and the hand functions described above.  Regarding claim 23, error or warning messages would have been inherent from the purpose of the diagnostic system 100, as explained above.  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above discussion and referenced passages.
				Response to Applicant’s Remarks
	Applicant asserts that “Hoon does not describe or suggest a prosthesis system including a standard program, which assigns an actuator action to each sensor independently of at least one of the duration and intensity of the sensor signal, is stored in the control device or can be called up by the control device” (Applicant’s response of February 9, 2022: page 12, lines 14-17; italics in original).  One EMG sensor attached proximate “the extensor digitorum” and another EMG sensor positioned near the “flexor carpi ulnaris” (machine translation: paragraph 0023) would have indicated to the ordinary practitioner that the EMG sensors may be assigned to extension and flexion actuation of the gripping mechanism unit 140, regardless of durations and intensities of sensor signals (which are processed by filtering and amplification: paragraph 0024).  This is made even more clear by the provision of separate analog-to-digital converters for each sensor (paragraph 0042), the EMG signal waveforms being independently analyzed (paragraphs 0054, 0060).
	Applicant further argues that “[it] is unclear which portions of the cited text allegedly correspond to the ‘independently of at least one of the duration and intensity of the sensor signal’ limitation and what citations/paragraphs allegedly correspond to the ‘standard program’ limitation” (Applicant’s response of February 9, 2022: page 21, lines 11-14; italics in original).  Regarding signal durations and intensities, micro-signal intensities of even less than 10 mV may be used to effect a control signal (paragraph 0024), and various waveform types or modes, along with adjustable gain, are associated with each of flexion (gripping) and extension (straightening) signals and actuation [paragraphs 0054+, 0066 (“weak gripping force”, “inability to straighten”; emphasis added)].  Regarding the standard program, a control unit calculates gripper control signals based on EMG signals [paragraphs 0008, 0011, 0019+, 0025-0026, 0029, 0044, 0066 (“control algorithm”)].  Applicant’s comments do not pinpoint or even refer to any portions of Applicant’s own original disclosure (other than the current claims), so it is difficult to ascertain specific differences or distinctions supposedly lacking in Hoon et al. relative to the claimed scope. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774